Citation Nr: 1756238	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  08-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral ingrown great toenails.

2.  Entitlement to an initial compensable rating for hyperhidrosis with dermatitis of the feet. 

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Coast Guard from April 1988 to March 1992 and from March 1992 to June 1998.

This mater comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified in October 2007 before a Decision Review Officer (DRO) and the transcript is of record.

This case was remanded by the Board in March 2012, October 2015, and March 2017 for additional development.  In March 2012 and October 2015 the Board remanded the case so additional VA treatment records could be added.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes all of the Veteran's outstanding VA treatment records have been added to the Veteran's claims file.  Moreover, the Board notes the case was remanded in October 2015 and March 2017 for a new VA examination.  In compliance with Stegall, the Veteran received a VA examination in January 2016 and April 2017.   


FINDINGS OF FACT

1.  The Veteran's bilateral ingrown toenails are analogous to one to two painful scars.

2.  The Veteran's hyperhidrosis affected less than 5 percent of his entire body and less than 5 percent of the exposed area. 

3.  The Veteran was not precluded from substantially gaining employment due to a singular service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the Veteran's bilateral ingrown toenails have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.16, 4118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008 & 2017). 

2.  The criteria for an initial compensable rating for the Veteran's hyperhidrosis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.16, 4118, Diagnostic Codes 7806, 7803 (2017).  

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

VA's duty to notify was satisfied by a letter sent in December 2004.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private medical records, his VA treatment records, and the reports of his VA examinations.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.    

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C. § 5103A (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the April 2012, January 2016, and April 2017 VA examinations are adequate as the examiner reviewed the claims file, examined the Veteran, considered the Veteran's lay statements, and provided detailed findings. 

Accordingly, the Board's duty to assist has been fulfilled.

II.  Increased Ratings 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for higher initial evaluations, the Board has considered all evidence of severity since the effective date for the award of service connection in December 2004.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Compensable rating for bilateral ingrown toenails of the great toes

During the pendency of the Veteran's appeal VA amended a portion of the rating criteria for skin disabilities effective October 23, 2008.  However the amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  While the Veteran can request a review under the new criteria, he has not requested such a review.  The Veteran's claim was received in December 2004.  As the Veteran has not requested such review and his claim was received prior to October 23, 2008, it is not necessary for the Board to consider the criteria in effect after October 23, 2008 in adjudicating his claim.  

The Veteran's bilateral ingrown toenails are rated under Diagnostic Codes 7899-7805.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular. 38 C.F.R. § 4.27.  The RO determined that the bilateral ingrown toenails (which had been removed) are most closely analogous to Diagnostic Code 7805, scars and other effects of scars.  This Diagnostic Code encompasses evaluations under Diagnostic Code 7800, 7801, and 7804.  

Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 .

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10- percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118.

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

In considering all the applicable Diagnostic Codes, the Board finds the Veteran's disability is most aptly captured by Diagnostic Code 7804.  Diagnostic Codes 7801 and 7802 are not applicable as the Veteran's ingrown toenails do not meet the requisite sizes.  The area affected by the Veteran's ingrown bilateral toes is much smaller than areas contemplated by either Diagnostic Code 7801 or 7802.  Diagnostic Code 7803 is inapplicable as there is no evidence in the records to suggest the Veteran's ingrown toenails are unstable or analogous to unstable scars, as required by that Diagnostic Code.  Last, Diagnostic Code 7805 is not more favorable to the Veteran because the Veteran's ingrown toenails do not lead to a limitation of function.  

Accordingly, the Board concludes the Veteran's bilateral ingrown toenails are best rated under Diagnostic Code 7804 and will consider whether an increase is warranted under that code.  Any change in Diagnostic Code be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  The change in Diagnostic Code is not improper because the Veteran has not been in receipt of an evaluation under Diagnostic Code 7805 for twenty or more years, resulting in a protected rating.  See 38 C.F.R. §§ 3.951 (b) (2016); see also Murray v. Shinseki, 24 Vet. App. 420, 425-6 (2011).  The criteria set forth in Diagnostic Code 7804 as it was in effect prior to October 2008 are more favorable to the Veteran and do not result in a reduction in benefits.  

In January 2009, the VA examiner noted the Veteran's ingrown toenails were not inflamed or tender.  In April 2012, the VA examiner noted that for the past year the Veteran used topical cream for his ingrown toenails with near constant application.  The Veteran had partial excision on ingrown toenails about 6 weeks prior to the VA examination, but there were no residual scars to measure.  The January 2016 VA examiner noted there was no change in the Veteran's ingrown toenails and he had to "dig them out" once a month to prevent ingrowing. 

At the Veteran's most recent VA examination in April 2017, the VA examiner noted the Veteran did not have scarring or skin neoplasms.  Similarly to the previous VA examinations, the Veteran continued to use topical cream and the Veteran had no debilitating episodes.  The VA examiner noted at the time of the examination there was no evidence for the ingrown toes being in an active state.  Nevertheless, the VA examiner opined the Veteran's ingrown toenails would make it not possible for the Veteran to do a job that required a lot of standing and walking.  However, his disability would not impact sedentary employment. 

The Board also considers the Veteran's lay statements.  In an August 2007 statement and at his October 2007 DRO hearing, the Veteran stated he felt pain from his ingrown toenails.  The Veteran stated the excision procedure he received was incomplete and still had toenails separate from his toes and grow into his skin.  Additionally, the Veteran noted if he did not constantly keep his toenails trimmed he would be in pain.  In the Veteran's most recent lay statement in November 2017, the Veteran stated that he now has to wear specific shoes because of his disability.  

Based on a review of the medical evidence and the lay evidence of record the Board finds an initial 10 percent rating is warranted.  As previously noted, in analogizing the Veteran's condition to the ratings laid out in Diagnostic Code 7804, the Board finds the Veteran's disability is best captured at the 10 percent rating.  The Board notes the Veteran has continued to state that his ingrown toenails cause him constant pain, which is relieved only by keeping them trimmed.  The Board finds this description is closely related to having 1 or 2 painful scars.  However, a higher rating is not warranted as the Veteran's condition is only on two of his toes, and therefore he does not have symptoms analogous to three or more painful scars.  Thus, the Board finds the preponderance of the evidence shows the Veteran's initial disability rating should be increased from noncompensable to 10 percent, but no higher.  38 C.F.R. § 4.118. 

Compensable rating for hyperhidrosis with dermatitis of the feet

The Veteran's hyperhidrosis is rated under Diagnostic Code 7806-7832, dermatitis and hyperhidrosis.  While the Board acknowledges the Veteran has this disability, the Diagnostic Code only provides rating criteria for hyperhidrosis of the hands.  Accordingly, the Board will use the rating criteria under Diagnostic Code 7806, dermatitis, to rate the Veteran for his disability.  

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected by the skin condition, and; no more than topical therapy was required during the past 12 month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118 (2017).  

A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The rating criteria further state that the skin condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805).  Id.  

The Veteran's hyperhidrosis was noted in both feet in a December 2005 VA treatment record.  At the Veteran's April 2012 VA examination, the examiner stated the Veteran's condition was less than 5 percent of his body and less than 5 percent of his exposed areas.  The January 2016 VA examiner noted the Veteran was experiencing similar symptoms.  The Veteran's skin was peeling and he had cracks in his feet when he did not wear socks.  The VA examiner noted there was no evidence of hyperhidrosis during the examination and noted a no part of the total body or exposed areas were affected.  The VA examiner noted there was no impact on the Veteran's ability to work.   

The April 2017 VA examiner similarly noted that less than 5 percent of the entire area was affected.  The examiner noted the Veteran's dermatitis was active with manifestations of hyperkeratotic scales on plantar surfaces with fissuring evidence on both heel areas.  The VA examiner also noted the Veteran's dermatitis made the Veteran unable to stand and walk because of the pain of his skin peeling and cracking.  He used topical medications for 6 weeks or more, but not constant.  Nevertheless, the VA examiner concluded his disability would not impact any sedentary job. 

The Veteran also testified about his dermatitis as his October 2007 DRO hearing.  The Veteran noted it felt like his feet were rotting because his skin was constantly peeling and he was unable to take off his shoes.  The Veteran also stated that cracks developed between his toes which made it harder for him to walk.  

Nevertheless, in evaluating all the evidence the Board finds a compensable rating is not warranted.  While the Board concedes the Veteran has to use topical cream for his feet in the past twelve months, the evidence of record continues to show the Veteran's disability is less than 5 percent of his entire body and less than 5 percent of the exposed area.  An increased rating is only warranted when a larger percentage of either the exposed area or the entire body is affected.  

Furthermore, though the Board acknowledges the Veteran used a topical cream and epsom salt baths, for a period of 6 weeks or more during the past year, the Veteran's usage of that cream does not warrant an increase under Diagnostic Code 7806.  In Johnson v. Shulkin, the United States Court of Appeals for the Federal Circuit differentiated between systemic therapy and topical therapy.  Johnson v. Shulkin, 862 F.3d 1351 (2017).  The Court concluded that systemic therapy meant "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id. at 1355.  Here, the Veteran's use of topical cream and epsom salt baths was only on his feet not his entire body, and therefore, would not meet the definition of systemic therapy.  

The types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to "corticosteroids or other immunosuppressive drugs," but are instead available for "all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  The drugs mentioned in Diagnostic Code 7806 act on the body and its processes themselves, while topical medication is used on the surface of the skin for dermatitis and does not internally treat the body as a whole.  Despite the fact that the list of systemic therapies included in Diagnostic Code 7806 is not exhaustive, topical cream and epsom salt baths are not in the same league of drug as those contemplated by the Code.  Consequently, a compensable rating under Diagnostic Code 7806 is not warranted. 

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When the Board conducts a TDIU analysis, it must take into account the individual's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).

The Board notes the Veteran's combined rated is 100 percent and has been so for the entire appeal period.  Accordingly, in determining whether TDIU is warranted, the Board must evaluate whether one of the Veteran's service connected disabilities alone renders him unemployable.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

The Board notes the VA examiner in April 2012 found his service-connected low back disability and right knee disability rendered the Veteran unemployable for physical employment.  Likewise, the Board notes the April 2017 VA examiner opined that when active, the Veteran's bilateral ingrown toenails and hyperhidrosis also rendered the Veteran unemployable for physical employment as the Veteran would experience pain with walking and standing. 

Thus, the Board notes that the combination of these disabilities rendered the Veteran unemployable because though the Veteran could work sedentary jobs, his employment history shows that his previous jobs included walking and standing.  The Veteran previously worked as a U-Haul attendant and as an auto repair shop manager and the evidence does not show that his skills would transfer to sedentary employment.

Nevertheless, a TDIU based on a combination of disabilities is not warranted because no additional monetary benefit would be given based on a grant of a TDIU based on a combination of disabilities.  To assign a TDIU based on a combination of service-connected disabilities when the Veteran has a combined 100 percent is therefore not allowed.  Accordingly, as the Veteran's combined rating has been at 100 percent for the entire appeal period and his unemployability is not based on a singular disability, the Board finds TDIU is not warranted. 


ORDER

Entitlement to an initial 10 percent rating for ingrown toenails of the bilateral great toes is granted. 

Entitlement to an initial compensable rating for hyperhidrosis with dermatitis of the feet is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


